DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 16/429,726 06/03/2019 PAT 10864186
16/429,726 is a CON of 15/392,370 12/28/2016 PAT 10307390
15/392,370 is a CON of 14/404,773 12/01/2014 PAT 9567405
14/404,773 is a 371 of PCT/GB2013/051458 05/31/2013

Applicant’s election without traverse of Group I in the reply filed on March 7, 2022 is acknowledged.  Claim 21 was cancelled.  Claims 2-20 are pending.

Claim Rejections - 35 USC § 112
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from itself, so its scope is unclear.  Claim 8 depends from claim 7, so the scope of claim 8 is also unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 11-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Synthesis 2011, No. 24, pp 3991-3996, cited on IDS) in view of Holland (Tetrahedron: Asymmetry Vol. 6, No. 7, pp. 1569-1574, 1995, cited on IDS).
Chen teaches the following reactions (page 3993, Scheme 6) 

    PNG
    media_image1.png
    336
    762
    media_image1.png
    Greyscale

Step d was carried out using carbon disulfide, the base triethylamine, and the solvent THF, at 0°C to room temperature, for 90 minutes.  Triethylamine was added to a solution of compound 12 in anhydrous THF, the mixture was cooled to 0°C, then CS2 was added.  The product was purified by column chromatography for 98% purity by HPLC.  See page 3995, last paragraph.  Sulforaphane was purified by column chromatography for 99% purity by HPLC.  See page 3996, last paragraph.
	This method differs from the method recited in claim 2 because step (ii) is not carried out in an aqueous solvent.
	Holland teaches a method where sulforaphane is prepared by oxidizing the corresponding thioether in an aqueous medium.  See page 1570.  The reactions were done at 27°C.  See page 1573.  Oxidation occurs in Holland’s process, so an oxidizing agent was necessarily present. The oxidizing agent in Holland’s process is water in the presence of an enzyme.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Chen’s process such that the last step was carried out in an aqueous 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Chen’s reaction at a temperature below 0°C.  Chen teaches the reaction at 0°C, and the skilled artisan would optimize the reaction conditions using routine experimentation to maximize yield and minimize byproducts.  
	Claims 14-16 are included in this rejection because the catalyst is optional.  Claim 17 requires that the catalyst is present, so it is not included in this rejection.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Holland’s reaction at a temperature below 25°C.  Holland teaches the reaction at 27°C, and the skilled artisan would optimize the reaction conditions using routine experimentation to maximize yield and minimize byproducts.  

Claims 3-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Holland as applied to claims 2, 9, 11-12, 14-16, 18, and 20 above, and further in view of Li (J. Org. Chem. 1997, 62, 4539-4540).
Chen and Holland teach as set forth above.
Chen does not teach that formation of formula A is carried out using an oxidizing agent, and Chen does not purify formula A using distillation.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the method proposed above, and to include hydrogen peroxide in the synthesis of formula A.  The skilled artisan would include hydrogen peroxide because it is an effective procedure for preparing isothiocyanates from amines, as taught by Li.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the above proposed process wherein Chen’s formula A was purified by distillation.  Chen teaches purification by column chromatography, but Li teaches that an alternative method for purifying the same compound is distillation.  Simple substitution of one purification method for another would result in the claimed invention, and both purification procedures are recognized in the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2, 9, and 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,567,405 in view of Chen.
The ‘405 patent claims a method including reacting a compound of formula A (same as formula A in the current claims) with an oxidizing agent and a catalyst to form sulforaphane (claim 1).  The solvent is water and the oxidizing agent is hydrogen peroxide (claims 2-3).  The catalyst is alpha-cyclodextrin and is present in 0.0001 to 1.0 molar equivalents compared to formula A (claim 7).  The temperature is 15°C or less when the oxidizing agent is added (claim 8).
The ‘405 patent does not claim formation of formula A from formula B.
Chen teaches the following reactions (page 3993, Scheme 6) 

    PNG
    media_image1.png
    336
    762
    media_image1.png
    Greyscale

Step d was carried out using carbon disulfide, the base triethylamine, and the solvent THF, at 0°C to room temperature, for 90 minutes.  Triethylamine was added to a solution of compound 12 in anhydrous THF, the mixture was cooled to 0°C, then CS2 was added.  The product was purified by column chromatography for 98% purity by HPLC.  See page 3995, last paragraph.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare formula A in the ‘405 method using Chen’s method.  The ‘405 patent does not require a method of preparing formula A, so the skilled artisan would use an art-recognized procedure.  Chen teaches such a procedure.  The ‘405 patent does not claim the purity of sulforaphane, but Chen teaches a procedure to purify sulforaphane.  

Claims 2, 9, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,307,390 in view of Chen.
The ‘390 patent claims a method including reacting a compound of formula A (same as formula A in the current claims) with an oxidizing agent and a catalyst to form sulforaphane (claim 1).  The solvent is water and the oxidizing agent is hydrogen peroxide (claims 2-4).  The catalyst is alpha-cyclodextrin and is present in 0.0001 to 1.0 molar equivalents compared to formula A (claims 5-8 and 10-11).  The temperature is 15°C or less when the oxidizing agent is added (claim 9).  Sulforaphane has purity by HPLC greater than 98% (claim 21).
The ‘390 patent does not claim formation of formula A from formula B.
Chen teaches the following reactions (page 3993, Scheme 6) 

    PNG
    media_image1.png
    336
    762
    media_image1.png
    Greyscale

Step d was carried out using carbon disulfide, the base triethylamine, and the solvent THF, at 0°C to room temperature, for 90 minutes.  Triethylamine was added to a solution of compound 12 in anhydrous THF, the mixture was cooled to 0°C, then CS2 was added.  The product was purified by column chromatography for 98% purity by HPLC.  See page 3995, last paragraph.  Sulforaphane was purified by column chromatography for 99% purity by HPLC.  See page 3996, last paragraph.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare formula A in the ‘390 method using Chen’s method.  The ‘390 patent does not require a method of preparing formula A, so the skilled artisan would use an art-recognized procedure.  Chen teaches such a procedure.  

Claims 2, 9, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-12 of U.S. Patent No. 10,864,186 in view of Chen.
The ‘186 patent claims a method including reacting a compound of formula A (same as formula A in the current claims) with hydrogen peroxide and a catalyst to form sulforaphane 
The ‘186 patent does not claim formation of formula A from formula B.
Chen teaches the following reactions (page 3993, Scheme 6) 

    PNG
    media_image1.png
    336
    762
    media_image1.png
    Greyscale

Step d was carried out using carbon disulfide, the base triethylamine, and the solvent THF, at 0°C to room temperature, for 90 minutes.  Triethylamine was added to a solution of compound 12 in anhydrous THF, the mixture was cooled to 0°C, then CS2 was added.  The product was purified by column chromatography for 98% purity by HPLC.  See page 3995, last paragraph.  Sulforaphane was purified by column chromatography for 99% purity by HPLC.  See page 3996, last paragraph.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare formula A in the ‘186 method using Chen’s method.  The ‘186 patent does not require a method of preparing formula A, so the skilled artisan would use an art-recognized .  

Claims 3-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,567,405 in view of Chen, or over claims 1-21 of U.S. Patent No. 10,307,390 in view of Chen, or over claims 4-12 of U.S. Patent No. 10,864,186, and further in view of Li.
The cited patents do not teach that formation of formula A is carried out using an oxidizing agent, and the cited patents do not purify formula A using distillation,
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the method proposed above, and to include hydrogen peroxide in the synthesis of formula A.  The skilled artisan would include hydrogen peroxide because it is an effective procedure for preparing isothiocyanates from amines, as taught by Li.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the above proposed process wherein Chen’s formula A was purified by distillation.  Chen teaches purification by column chromatography, but Li teaches that an alternative method for purifying the same compound is distillation.  Simple substitution of one purification method for another would result in the claimed invention, and both purification procedures are recognized in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/LAYLA D BERRY/Primary Examiner, Art Unit 1623